Name: Council Regulation (EEC) No 4236/88 of 21 December 1988 opening and providing for the administration of Community tariff quotas for certain wines and sparkling wines, originating in Austria
 Type: Regulation
 Subject Matter: tariff policy;  beverages and sugar
 Date Published: nan

 31 . 12 . 88 Official Journal of the European Communities No L 373 / 3 COUNCIL REGULATION (EEC) No 4236 / 88 of 21 December 1988 opening and providing for the administration of Community tariff quotas for certain wines and sparkling wines , originating in Austria down for the quotas to all imports of the products concerned into all Member States until the quotas have been used up ; whereas it is necessary not to allocate the quotas among the Member States but to allow them to draw against the quota volumes such quantities as they may need under the conditions and according to a procedure to be specified ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must , in particular , be able to monitor the rate at which the quotas are being used up and inform the Member States accordingly ; Whereas since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy ofLuxembourg are united within , and jointly represented by, the Benelux Economic Union , all transactions concerning the administration of shares levied by that economic union may be carried out by any of its members , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal to the Commission , Whereas in accordance with the Agreement with Austria regarding reciprocal establishment of tariff quotas for certain quality wines , the Community is committed to fully suspend the customs duties applicable to quality wines and sparkling wines , originating in Austria complying with the 1985 Wine Law of the Republic of Austria , presented in containers not exceeding two litres , within the limits of annual tariff quotas of 85 000 and 2 000 hectolitres respectively; whereas this Agreement also provides for entry into force of these measures on 1 January 1989 for a period covering the first half of 1989 at volumes corresponding to 50% of annual amounts , the duties applicable in Spain and Portugal in connection with those quotas being equal to those applied by Member States with respect to the Community as composed at 31 December 1985 ; whereas it is necessary therefore to open for the period 1 January to 30 June 1989 the Community tariff quotas in question at the amounts of 42 500 and 1 000 hectolitres respectively ; Whereas it is in particular necessary to allow all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted application of the rates laid HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 30 June 1989 , the custom duties applicable on importation of the following products originating in Austria shall , without prejudice to Article 3 , be suspended at levels and within the limits of tariff quotas as indicated with respect to each product : Order No CN Code Description Volume of quota (hi ) Quota duty (% ) 09.0803 ex 2204 21 25 ex 2204 21 29 ex 2204 21 35 ex 2204 21 39 ex 2204 21 49 Quality wines presented in containers of a capacity not exceeding two litres 42 500 0 09.0805 ex 2204 10 19 ex 2204 10 90 Sparkling quality wines , and presented in containers of a capacity not exceeding two litres 1 000 0 2. Within the limits of the tariff quotas referred to in paragraph 1 the Kingdom of Spain and the Portuguese Republic shall apply the same duties as those they apply to similar products of the Community as composed at 31 December 1985 . document VI 1 or an extract VI 2 , completed in accordance with the provisions of Regulation (EEC) No 3590 / 85 (*). Document VI 1 must include in Box 15 one of the following endorsements , certified by the competent Austrian organization : 3 . Admission under the tariff quotas referred to in paragraph 1 shall be reserved to wines accompanied by a (') OJ No L 345 , 20 . 12 . 1985 , p. 20 . No L 373 / 4 31 . 12 . 88Official Journal of the European Communities 'This is to certify that the wines referred to in this document are quality sparkling wines (') originating in Austria and in conformity with the 1985 Wine Law of the Republic of Austria . If the quantities requested are greater than the available balance of the quota , allocation shall be made on a pro rata basis with respect to the requests . Member States shall be informed by the Commission in accordance with the same procedures .(') Delete whichever entry is not applicable .' Furthermore , the wines in question shall remain subject to observance of the free-at-frontier reference price . In order that these wines benefit from the tariff quotas , Article 54 of Regulation (EEC) No 822/ 87 ('), as last amended by Regulation (EEC) No 2964 / 88 ( 2 ), must be complied with . Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission , which may take all appropriate administrative measures in order to ensure effective administration thereof. Article 4 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 3 enable imports to be charged without interruption against their accumulated shares of the Community quotas . 2 . Each Member State shall ensure that importers of the products concerned have free access to the quota for such time as the residual balance of the quota volume so permits . 3 . Member States shall charge imports of the products concerned against their drawings as and when the goods are entered with the customs authorities for free circulation . 4 . The extent to which the quotas have been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 5 At the request of the Commission , Member States shall inform it of imports actually charged against the quotas . Article 3 If an importer presents in a Member State a declaration of entry into free circulation , including a request for preferential benefit for a product covered by this Regulation and if this declaration is accepted by the customs , authorities , the Member State concerned shall draw from the tariff quota , by means of notification to the Commission , a quantity corresponding to these needs . The drawing requests , with indication of the date of acceptance of the said declaration, must be communicated to the Commission without delay . The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned to the extent that the available balance so permits . If a Member State does not use the quantities drawn , it shall return them as soon as possible to the tariff quota . Article 6 Member States and the Commission shall cooperate closely in order to ensure that this Regulation is complied with . Article 7 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1988 . For the Council The President V. PAPANDREOU (*) OJ No L 84, 27. 3 . 1987 , p . 1 . ( 2 ) OJ No L 269 , 29 . 9 . 1988 , p . 5 .